MITCHELL, J.
I concur in the result, but do not wish to commit myself to the proposition that under the statute a railroad company is required to build its fences on the line of its right of way. The *43determination of that question is not necessary to the decision of this case, and therefore I place my concurrence upon the second ground suggested in the opinion. A railroad company, at least where it has a mere easement in the land, cannot, by building its fence inside of the line of its right of way, deprive the owner of the fee from joining his fences to theirs. Leaving part of the right of way outside of their fence amounts to implied authority to the owner of the fee to inclose that part left outside with Ms adjoining land, by connecting Ms fence with the railroad fence.
CANTY, J. I concur with Judge MITCHELL.